      Case: 1:18-cv-02956-DAP Doc #: 6 Filed: 01/03/19 1 of 1. PageID #: 112



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 JOHN DOE,                                      )    CASE NO. 1:18-CV-2956
                                                )
              Plaintiff,                        )
                                                )    JUDGE DAN AARON POLSTER
       v.                                       )
                                                )
 CASE WESTERN RESERVE                           )    JUDGMENT ENTRY
 UNIVERSITY, et al.,                            )
                                                )
              Defendants.


      For the reasons stated in the Minutes Order filed contemporaneously, and pursuant to

Federal Rule of Civil Procedure 58, Plaintiff’s claims are hereby DISMISSED WITHOUT

PREJUDICE. The case is closed.

      IT IS SO ORDERED.
                                                    /s/Dan Aaron Polster Jan. 3, 2019
                                                     DAN AARON POLSTER
                                                    UNITED STATES DISTRICT COURT
